Case 2:18-cv-00017-JES-MRM Document 144 Filed 08/26/19 Page 1 of 6 PagelD 5902

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
FORT MYERS DIVISION

ROBERT DALE HARRIS,
Plaintiff,
V. CASE NO.: 2:18-CV-17-FtM-29MRM
KEVIN RAMBOSK, in his Official Capacity
as Sheriff of Collier County, Florida,
KASEY P. WINGO, individually,
MICHAEL D. CHAPMAN, individually,
and SCOTT PEPIN, individually,

Defendants.
/

 

DEFENDANT PEPIN’S MOTION IN LIMINE,
AND INCORPORATED MEMORANDUM OF LAW

Defendant Scott Pepin, by and through undersigned counsel, and pursuant to the provisions
of the Court’s Case Management Order (Doc. 47) and Federal Rules of Evidence 401 and 403,
hereby moves the Court in limine for an Order precluding evidence testimony, comment, or
argument concerning the following items:

Exclusion of Pepin’s role in the April 4, 2014 arrest incident if the only claim
that survives summary judgment is the June 10, 2014 trespass incident

1. Plaintiff makes claims against Defendant Pepin based on two incidents: the April
4, 2014 arrest of Plaintiff at the I-Storage Unit; and the issuance of a trespass warning to Plaintiff
on June 10, 2014. The former involves claims of use of excessive force, false arrest and malicious
prosecution. The latter is a First Amendment retaliation claim.

2. The damages claimed are completely different as between the two incidents. For

example, during the April 4 incident Plaintiff was struck by Pepin with an asp baton, a taser was
Case 2:18-cv-00017-JES-MRM Document 144 Filed 08/26/19 Page 2 of 6 PagelD 5903

deployed, and Plaintiff was held in jail for a period of days. Damages arising from the June 10
trespass warning incident are essentially symbolic and nominal.

3. Defendant Pepin has moved for summary judgment on both claims, asserting that
the statute of limitations had expired prior to suit for the April 4 incident and asserting the qualified
immunity defense for both the April 4 and June 10 incidents. (Doc. 113).

4. In the event that the Court grants summary judgment to Pepin on the claims
growing out of the April 4, 2014 arrest incident, but denies summary judgment on the June 10,
2014 trespass warning incident, Defendant Pepin moves to exclude any evidence or argument as
to his involvement in the April 4, 2014 arrest incident. The grounds for the motion are that if
summary judgment is granted on the April 4 incident then Pepin’s role in that incident would be
irrelevant to any issue for trial and therefore inadmissible and due to be excluded under FRE 401.

5. Additionally, Defendant is concerned that the June 10 trespass incident might
become a back door through which Plaintiff would criticize Pepin and seek damages for the April
4 incident. Thus, in addition to a relevance obj ection, Pepin asserts that under FRE 403 his role in
the April 4 incident should be excluded. The probative value of the evidence would be practically
nil, whereas the risk of unfair prejudice or confusion of issues for the jury as between the two
events would be high.

6. Specifically, Pepin would seek an order which a) precludes counsel, Plaintiff, or
any witness or party from testifying or remarking as to Pepin’s role in the April 4 arrest incident;
b) redaction of Pepin’s name from any documentary exhibit, such as arrest reports or the
professional standards review of the case, if admitted into evidence or shown to the jury; c)
redaction of Pepin’s face or other identifying information from the dash came video of the incident;

and d) exclusion of other testimonial or documentary evidence as to his involvement in the matter.
Case 2:18-cv-00017-JES-MRM Document 144 Filed 08/26/19 Page 3 of 6 PagelD 5904

Exclusion of Speculation as to Pepin’s knowledge of March 9, 2014 complaint
against Chapman

7. The thesis of the First Amendment claim against Pepin for the June 10, 2014
trespass warning at the Dunkin Donuts is that Pepin was retaliating for Plaintiff's March 9, 2014
complaint to Sgt. Amengual concerning Defendant Chapman. However, Pepin was not present
for the incident. And, the only evidence on the subject has been a question and answer of
Defendant Pepin wherein Pepin denied having been made aware of the complaint.

8. Plaintiff has speculated that his March 9, 2014 complaint about Chapman was
discussed throughout the agency such that Pepin would have been aware of it; however, no
evidence has been developed to support the speculation. The centerpiece of a valid First
Amendment claim in this context is evidence that the Defendant had a retaliatory motive. Gattis
v. Brice, 136 F.3d 724, 726 (11th Cir. 1998) (citing Mt. Healthy City Sch. Dist. Bd. of Educ. v.
Doyle, 429 U.S. 274, 287 (1977); Bryson v. City of Waycross, 888 F.2d 1562, 1565-66 (11th
Cir.1989)); Joseph v. Allegheny County Airport Authority, 152 Fed. Appx. 121, 124 Grd Cir.
2005). At trial, Plaintiff should be precluded under FRE 401 and 403 from unfounded speculation
that Pepin was aware of his complaint about Chapman.

As to witness Sarah Wolin and the Dunkin Donuts trespass, the Court should

exclude speculation that Wolin knew Pepin’s stepson from high school, that

Wolin has faced misdemeanor criminal charges, that only the owner can ask

for a trespass warning, or that the owner of the Dunkin Donuts later rescinded

the warning and hired Plaintiff

9, Sarah Wolin was the employee at the Dunkin’ Donuts who asked deputies on June
10, 2014 to issue a trespass warning to Plaintiff. Plaintiff does not deny that Wolin asked that the

warning be issued as he could not hear what was said between Wolin and the deputies. However,

Plaintiff has asserted that Wolin was dating or was acquainted with Defendant Pepin’s stepson,
Case 2:18-cv-00017-JES-MRM Document 144 Filed 08/26/19 Page 4 of 6 PagelD 5905

that Wolin has a criminal record, and that Wolin may not have been empowered to ask for the
warning.

10. The main testimony on the subject of Wolin’s relationship to Pepin’s stepson was
Wolin’s deposition. She testified that she knew Pepin’s stepson Cal him from high school, but
was not dating him. (Wolin, p. 25, line 8 through p. 26, line 14). There has been vague speculation
of ulterior motive by Plaintiff as to Wolin, but no evidence that her having gone to high school
with the stepson played any role in the case. Thus, pursuant to FRE 401 and 403 Plaintiff should
be excluded from speculating based on Wolin having gone to high school with Pepin’s strepson.

11. During Wolin’s deposition Plaintiff's counsel referred to criminal charges against
Wolin for shoplifting and possession of marijuana unrelated to any matter in the case. (Wolin, p.
43, line 21 through p. 45, line 19). These charges all appear to be misdemeanor charges and do
not meet the standards of FRE 609 for admissibility. Plaintiffhas not established a reason for their
admissibility and so counsel should be instructed by the Court not to mention the issue in front of
the jury.

12. The Court should exclude evidence of “property agreements,” whereby the owner
of property can give deputies permission in the absence of the owner to issue trespass warnings.
Plaintiff has frequently miscast this in depositions to mean that the owner — and only the owner —
can ask for issuance of a trespass warning. However, § 810.09(3), Fla. Stat., provides that a person
authorized to issue a trespass warning includes both a law enforcement officer with a written
agreement from the owner, i.e. a property agreement, or an agent of the owner. An employee or
person with apparent authority can ask for a trespass warning. Moran v. Cameron, 362 Fed. Appx.
88, 95-6 (11th Cir. 2010) (law enforcement officer could reasonably believe that an unpaid

volunteer had apparent authority to ask for a trespass warning).
Case 2:18-cv-00017-JES-MRM Document 144 Filed 08/26/19 Page 5 of 6 PagelD 5906

13. ‘Finally, Plaintiff has suggested at various points that, later, the owners or other
managerial personnel at the Dunkin Donuts asked that the trespass warning be rescinded because
the owners liked Plaintiff and even hired him post incident for various chores at the restaurant.
That of course is completely irrelevant to the fact of the request for a warning on June 10, 2014,
and would be introduced only to imply that the initial warning was wrongful based on post-incident
events. The Court should exclude any mention of the trespass warning being rescinded or Plaintiff
eventually working at the Dunkin Donuts.

14. —— Pursuant to Local Rule 3.01(g), Defense counsel has contacted Plaintiff's counsel,
Dawn Drellos-Thompson, Esq., regarding the matters raised in this motion and Plaintiff opposes
the relief sought by this motion.

WHEREFORE, Defendant Pepin moves the Court for entry of an Order precluding

evidence, testimony, argument, or mention of the above-cited matters before the jury.
Case 2:18-cv-00017-JES-MRM Document 144 Filed 08/26/19 Page 6 of 6 PagelD 5907

CERTIFICATE OF SERVICE

I hereby certify that on this 26" day of August, 2019, I electronically filed the foregoing
with the Clerk of the Court by using the CM/ECF system which will send a notice of this electronic
filing to the following: Dawn L. Drellos-Thompson, Esq., dawn@compass.legal, Compass Law
Firm, P.A., 27499 Riverview Center Blvd., Suite 210, Bonita Springs, Florida 34134; Summer M.
Barranco, Esq., summer@purdylaw.com, Purdy, Jolly, Giuffreda & Barranco, P.A., 2455 East
Sunrise Blvd., Suite 1216, Fort Lauderdale, Florida 33304; Robert C. Shearman, Esq.,
robert.shearman@henlaw.com, Henderson, Franklin, Starnes & Holt, PA, 1715 Monroe Street,
Ft. Myers, FL 33902; and Bruce R. Bogan, Esq. and Melissa Sydow, Esq.,
bbogan@hilvardlawfirm.com and msydow@hilyarlawfirm.com, Hilyard, Bogan & Palmer, PA,

105 E. Robinson Street, Suite 201, Orlando, Florida 32802.

 

THOMAS W. POULTON, ESQUIRE
Florida Bar No.: 0083798
poulton@debevoisepoulton.com
JEFFREY K. GRANT, ESQUIRE
Florida Bar No.: 0091197
grant@debevoisepoulton.com
DeBEVOISE & POULTON, P.A.
Lakeview Office Park, Suite 1010
1035 S. Semoran Boulevard
Winter Park, Florida 32792
Telephone: 407-673-5000
Facsimile: 407-673-5059
Attorneys for Defendant Pepin
